Title: Enclosure: Samuel Moody to Samuel Tufts, 5 January 1778
From: Moody, Samuel
To: Tufts, Samuel


      
       Dear Sir
       Newbury 5 Jan. 1778
      
      With a very particular Satisfaction shall I take into our School and Family the Son of your respectable Friend Mr. Adams but as we are now so full and incumbered I believe it must be postponed till the 22 April after our Spring Vacation when he may be Chumm or Chambermate to the Son of the Hon. William Ellery of the State of Rhode Island. Our Pupils find their Bed and Bedding. Board a Dollar per Week when Silver was our Currency and not more now allowing for the Difference of the Money. My Perquisite a Guinea in hard Money a Year which in Compassion to the present Times I reduced to less than that Sum in Paper Money. My Agreement with Mr. Shimmin is equivalent in Paper Money to a Guinea in Silver a Year. That your worthy Friend may have the full Completion of his Wishes in the present Accomplishment and Future Usefulness and Prosperity of his Son is the sincere Wish of My dear Sir Your assured Friend & hum. sert.,
      
       Samuel Moody
      
      
       The present fluctuating State of Things renders it impossible to be more explicit on the Subject. My Brother can be particular.
      
     